Title: Treasury Department, [20 May] 1789
From: Madison, James
To: 


[20 May 1789]

   
   Gerry proposed to place the treasury in the hands of three commissioners. Baldwin preferred a single secretary, with subordinates serving as a check upon his authority.


Mr. Madison Had intended to have given his sentiments on this subject; but he was anticipated in some things by the gentleman last up. He wished, in all cases of an executive nature, that the committee should consider the powers that were to be exercised, and where that power was too great to be trusted to an individual, proper care should be taken so to regulate and check the exercise, as would give indubitable security for the perfect preservation of the public interest, and to prevent that suspicion which men of integrity were ever desirous of avoiding. This was his intention in the present case. If the committee agreed to his proposition, he intended to introduce principles of caution, which he supposed would give satisfaction on that point. So far as was practicable he would have the various business of this important branch of the government divided and modified, as to lull at least the jealousy expressed by the gentleman from Massachusetts; indeed he supposed, with the assistance of the committee, it might be formed so as to give satisfaction. He had no doubt but the offices might be so constituted as to restrain and check each other; and unless an unbounded combination took place, which he could by no means suppose was likely to be the case, that the public would be safe and secure under the administration. He would favor the arrangement mentioned by the worthy gentleman from South-Carolina (Mr. Baldwin), and after that was separated from the secretary’s duties, he believed the officer would find sufficient business to employ his time and talents in rendering essential services to his country. This arrangement he considered would answer most of the objections which had been urged.
If a board is established the independent officers of comptroller and auditor are unknown; you then give the aggregate of these powers to the board, the members of which are equal; therefore you give more power to each individual, than is proposed to be trusted in the secretary, and if apprehensions are to be entertained of a combination, they apply as forcibly in the case of two or three commissioners combining, as they do in the case of the secretary, comptroller, and other officers. If gentlemen permitted these sentiments to have their full weight, and considered the advantages arising from energy, system, and responsibility, which were all in favor of his motion, he had no doubt of their according with him on the question.
